Judgment unanimously affirmed. Memorandum: By failing to make a motion pursuant to CPL 330.30, defendant has failed to preserve for review his argument that the court’s verdict, following a bench trial, is repugnant (People v Alfaro, 66 NY2d 985, 987; People v Baldwin, 130 AD2d 666, 667-668). We decline to reach this issue in the interest of justice. (Appeal from judgment of Monroe County Court, Maloy, J. — burglary, third degree; criminal mischief, fourth degree.) Present — Doerr, J. P., Denman, Boomer, Pine and Davis, JJ.